




 
Exhibit 10.5
 
PNM RESOURCES, INC.
 
AFTER-TAX RETIREMENT PLAN

 
 
 

--------------------------------------------------------------------------------

 
 

PNM RESOURCES, INC.
AFTER-TAX RETIREMENT PLAN
 
PREAMBLE
 
PNM Resources, Inc. (the “Company”) sponsors the PNM Resources, Inc. Executive
Savings Plan II (“ESP II”).  The purpose of ESP II is to permit certain key
employees of the Company and its Affiliates who participate in the PNM
Resources, Inc. Retirement Savings Plan (the “RSP”) to defer compensation on a
pre-tax basis and to receive credits without reference to the limitations on
contributions in the RSP or those imposed by the Internal Revenue Code of 1986,
as amended (the “Code”).
 
The purpose of this PNM Resources, Inc. After-Tax Retirement Plan (the “Plan”)
is to allow the employees who are otherwise eligible to participate in ESP II to
save, instead, on an after-tax basis.  Since all savings under the Plan are made
on an after-tax basis, the Plan is not subject to the requirements of Section
409A of the Code.  In addition, since the employees will receive all amounts due
currently, and will not in any way defer the receipt of the compensation payable
pursuant to the Plan until the termination of their employment with the Company,
the Plan is not subject to the requirements of the Employee Retirement Income
Security Act of 1974 (“ERISA”).
 
Except as noted below, the Plan will be effective as of January 1, 2009 (the
“Effective Date”).
 
ARTICLE I
DEFINITIONS
 
1.1      General.  When a word or phrase appears in this Plan document with the
initial letter capitalized, and the word or phrase does not begin a sentence,
the word or phrase shall generally be a term defined in this Article I.  The
following words and phrases used in this Plan document with the initial letter
capitalized shall have the meanings set forth in this Article I, unless a
clearly different meaning is required by the context in which the word or phrase
is used or the word or phrase is defined for a limited purpose elsewhere in this
Plan document:
 
(a)  “Account” means the money market or other account owned by a Participant
into which will be deposited any Payroll Savings directed by the Participant and
any amounts contributed by the Company on behalf of the Participant pursuant to
this Plan.
 
(b)  “Adopting Affiliate” means any Affiliate of the Company that has been
authorized by the Board of Directors to adopt the Plan and which has adopted the
Plan in accordance with Section 2.4 (Adoption by Affiliates).  All Affiliates
that are currently “Adopting Affiliates” under the ESP II as of the date of the
execution of this Plan will be considered to be Adopting Affiliates under this
Plan.
 
(c)  “Affiliate” means (1) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, and (2) any other trade or business (whether or not
incorporated) controlling,
 

--------------------------------------------------------------------------------


controlled by, or under common control with the Company (within the meaning of
Section 414(c) of the Code).
 
(d)  “Benefits Department” means the organizational unit of PNMR Services
Company with responsibility for administering benefit programs sponsored by PNM
Resources and its Affiliates.
 
(e)  “Benefits Governance Committee” means the Benefits Governance Committee or
its successor appointed by the Company.
 
(f)  “Board” or “Board of Directors” means the Board of Directors of the
Company, or any authorized committee of the Board.
 
(g)  “Change in Control” shall have the meaning ascribed to that term in the
Retention Plan in which the Participant participates (i.e., the Officer
Retention Plan or the Employee Retention Plan).
 
(h)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
 
(i)  “Company” means PNM Resources, Inc., and, to the extent provided in
Section 9.4 (Successors) below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
 
(j)  “Compensation” for purposes of determining the Matching and Standard
Contributions, means the Participant’s base salary and other elements of
compensation that are considered under the RSP (as it may be amended from time
to time) for purposes of calculating the Participant’s RSP Employer and Matching
Contributions, respectively.  For purposes of determining the amount of a
Participant’s permissible Payroll Savings, “Compensation” means the
Participant’s base salary and other elements of compensation that are considered
under the RSP (as it may be amended from time to time) for purposes of
calculating the Participant’s “Before Tax Contributions,” as such term is
defined in the RSP.
 
(k)  “Disability” or “Disabled” means that a Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Company’s long term disability plan.  Any determination
of Disability pursuant to the Plan is not an admission by the Company or the
Adopting Affiliate that employs the Participant that a Participant is disabled
under federal or state law.
 
(l)  “Discretionary Contributions” means the Discretionary Contributions made on
a Participant’s behalf in accordance with Section 3.4 (Discretionary
Contributions).
 
(m)  “Effective Date” means January 1, 2009.
 
2

--------------------------------------------------------------------------------


 
(n)  “Eligible Officer” means a Participant who (1) occupies the position of
Senior Vice President or higher of the Company, (2) has completed at least three
Months of Service, and (3) has been selected by the Plan Administrator with the
advance consent of the Human Resources and Compensation Committee to receive a
Supplemental Contribution.
 
(o)  “Employee Retention Plan” means the PNM Resources, Inc. Employee Retention
Plan, as it may be amended or replaced from time to time.
 
(p)  “ESP II” means the PNM Resources, Inc. Executive Savings Plan II.
 
(q)  “Human Resources and Compensation Committee” means the Human Resources and
Compensation Committee of the Board or its successor.
 
(r)  “Matching Contributions” means the Matching Contributions made on behalf of
a Participant in accordance with Section 3.2(a) (Matching and Standard
Contributions – Matching Contribution).
 
(s)  “Month of Service” means a calendar month during which a Participant
performs services for the Company or an Adopting Affiliate on one or more
days.  If the Participant’s employment with the Company or an Adopting Affiliate
includes a break in employment, then only the Months of Service in the last
period of employment will be considered Months of Service.
 
(t)  “Normal Retirement Date” means the date on which a Participant attains the
age of 62 years.
 
(u)  “Officer Retention Plan” means the PNM Resources, Inc. Officer Retention
Plan, as it may be amended or replaced from time to time.
 
(v)  “Participant” means, for a particular Plan Year, an employee of the Company
or any Adopting Affiliate who is eligible to participate as determined pursuant
to Section 2.1 (Eligible Employees) and who has elected to participate pursuant
to Section 2.2 (Election to Participate) for the Plan Year in question.  An
individual’s status as a Participant is determined separately for each Plan
Year.
 
(w)  “Payroll Savings” means the payroll savings made by a Participant in
accordance with Section 3.1 (Payroll Savings).
 
(x)  “Payroll Savings Agreement” means the written agreement described in
Section 3.1(a) (Payroll Savings – Payroll Savings Agreement) that is entered
into by a Participant pursuant to this Plan.
 
(y)  “Plan” means the PNM Resources, Inc. After-Tax Retirement Plan.
 
(z)  “Plan Administrator” means the Company.  Any action to be taken by the Plan
Administrator may be taken by the Company’s senior human resources officer.  In
addition, the Company’s senior human resources officer may delegate such
authority to the Benefits Department.
 
3

--------------------------------------------------------------------------------


(aa)  “Plan Year” means the calendar year.
 
(bb)  “RSP” means the PNM Resources, Inc. Retirement Savings Plan, as it may be
amended from time to time.
 
(cc)  “RSP Employer Contribution” means “Discretionary Contributions,” as such
term is defined in the RSP.
 
(dd)  “Separation from Service” means either (1) the termination of a
Participant’s employment with the Company and all Affiliates due to death,
retirement or other reasons, or (2) a permanent reduction in the level of bona
fide services the Participant provides to the Company and all Affiliates to an
amount that is 20% or less of the average level of bona fide services the
Participant provided to the Company and all Affiliates in the immediately
proceeding 36 months, with the level of bona fide service calculated in
accordance with Treas. Reg. § 1.409A-1(h)(1)(ii).
 
A Participant’s employment relationship is treated as continuing while the
Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as the Participant’s right to reemployment with the Company or an
Affiliate is provided either by statute or contract).  If the Participant’s
period of leave exceeds six months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following the expiration of
such six-month period.  Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to
Section 409A of the Code.
 
(ee)  “Standard Contributions” means the Standard Contributions made on behalf
of a Participant in accordance with Section 3.2(b) (Matching and Standard
Contributions – Standard Contribution).
 
(ff)  “Supplemental Contributions” means the Supplemental Contributions made on
behalf of an Eligible Officer in accordance with Section 3.3 (Supplemental
Contributions).
 
1.2      Construction.  The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the contract clearly states to the contrary.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced according to the laws of the State of New Mexico and
shall be administered according to the laws of such state, except as otherwise
required by Federal law.
 
4

--------------------------------------------------------------------------------


ARTICLE II
ELIGIBILITY AND PARTICIPATION; ADOPTION BY AFFILIATES
 
2.1      Eligible Employees.  Any employee who is classified as an “officer” of
the Company or an Adopting Affiliate shall be eligible to participate in the
Plan for a particular Plan Year.  For this purpose, an “officer” is someone who
occupies the position of Vice President or higher.  The Plan Administrator, in
the exercise of its discretion, and with the concurrence of the Human Resources
and Compensation Committee and/or the Board of Directors, also may designate any
other employee of the Company or an Adopting Affiliate as eligible to
participate in the Plan for a particular Plan Year if the Plan Administrator
concludes, in the exercise of its discretion, that the employee should be
allowed to participate in the Plan.
 
2.2      Election to Participate.  In order to participate in the Plan for a
particular Plan Year, an otherwise eligible employee (as determined in
accordance with Section 2.1 (Eligible Employees)) must elect to participate in
the Plan for that Plan Year in accordance with such procedures as may be
prescribed by the Plan Administrator.  An eligible employee may not elect to
participate in this Plan for a particular Plan Year if the eligible employee has
elected to participate in the ESP II for that Plan Year.  If an eligible
employee has not elected to participate in the ESP II for a Plan Year, the
eligible employee shall be deemed to have elected to participate in this Plan
for the Plan Year.  
 
2.3      Discontinuance of Participation.  The Plan Administrator may
discontinue a Participant’s participation in the Plan at any time, in the
exercise of its discretion.  If an individual’s participation is discontinued,
the individual will no longer be eligible to direct Payroll Savings or receive
contributions under this Plan.  
 
2.4      Adoption by Affiliates.  An employee of an Affiliate may not become a
Participant in the Plan unless the Affiliate has previously adopted the
Plan.  An Affiliate of the Company may adopt this Plan only with the approval of
the Board.  By adopting this Plan, the Affiliate shall be deemed to have agreed
to assume the obligations and liabilities imposed upon it by this Plan, agreed
to comply with all of the other terms and provisions of this Plan, delegated to
the Plan Administrator, the Benefits Department, the Benefits Governance
Committee, and the Human Resources and Compensation Committee the power and
responsibility to administer this Plan with respect to the Affiliate’s
employees, and delegated to the Company the full power to amend or terminate
this Plan with respect to the Affiliate’s employees.
 
ARTICLE III
PAYROLL SAVINGS AND COMPANY CONTRIBUTIONS
 
3.1      Payroll Savings.
 
(a)  Payroll Savings Agreement.  In order to save through payroll deductions, a
Participant must execute a Payroll Savings Agreement in the form prescribed by
the Benefits Department from time to time.  The Payroll Savings Agreement shall
be delivered to the Benefits Department by the time specified in Section 3.1(c)
(Payroll Savings – Timing of Elections).  If a Participant does not complete a
Payroll Savings Agreement, the Participant shall be deemed to have elected not
to make Payroll Savings for the relevant Plan Year.
 
 
5

--------------------------------------------------------------------------------


(b)  Amount.  In the Payroll Savings Agreement, the Participant shall direct the
Company to deduct from his or her Compensation, after taxes and other
deductions, a portion (designated in whole percentages and subject to such
limitations as may be prescribed by the Plan Administrator) of the Compensation
otherwise payable to him or her by the Company or an Adopting Affiliate in the
relevant Plan Year.  The amount of the Participant’s Payroll Savings shall be
transmitted to the Participant’s Account as promptly as possible following the
day on which the Compensation is payable.
 
(c)  Timing of Elections.  As a general rule, the Payroll Savings Agreement
shall be signed by the Participant and delivered to the Benefits Department
prior to the beginning of the Plan Year in which the Compensation to be saved is
otherwise payable to the Participant.  The Payroll Savings Agreement will be
effective for a single Plan Year.  A new Payroll Savings Agreement will be
required if the eligible employee chooses to be a Participant and to make
Payroll Savings in any later year.  For the Plan Year in which an eligible
employee first becomes eligible to participate in the Plan, the eligible
employee may elect to make Payroll Savings from Compensation payable with
respect to services to be performed subsequent to the date of the election by
signing and delivering a Payroll Savings Agreement within 30 days after the date
the eligible employee becomes eligible to participate in the Plan.  An election
made by a Participant shall be irrevocable with respect to the Plan Year covered
by the election.
 
3.2      Matching and Standard Contributions.  For any Plan Year, the Company
may make a Matching or Standard Contribution to the Account of a Participant in
accordance with the provisions of this Section.  The Matching or Standard
Contribution is in lieu of any Matching or Standard Credits pursuant to the ESP
II, since the employee must decline to participate in ESP II in order to
participate in this Plan for any Plan Year.  
 
(a)  Matching Contribution.  The Matching Contribution shall be in an amount
equal to 75% of the first six percent of Compensation saved by the Participant
through Payroll Savings pursuant to the Plan.  A Participant shall be eligible
to receive a Matching Contribution under this Plan only if such Participant has
met the service requirements necessary to receive a “Matching Contribution” as
such term is defined in the RSP for that Plan Year.
 
(b)  Standard Contribution.  The Standard Contribution shall be in an amount
equal to (i) the RSP Employer Contribution that would have been made on the
Participant’s behalf to the RSP for the Plan Year if the contributions were not
limited by the Code (including, particularly, the limitations imposed by
Sections 401(a)(17) and 415 of the Code), reduced by (ii) the RSP Employer
Contribution actually made to the RSP on behalf of the Participant for the Plan
Year.  A Participant shall be eligible to receive a Standard Contribution under
this Plan only if such Participant has met the service requirements necessary to
receive RSP Employer Contributions for that Plan Year.
 
3.3      Supplemental Contributions.
 
(a)  General Rule.  For any Plan Year, the Company also may make a Supplemental
Contribution to the Account of an Eligible Officer who has elected to
participate in this Plan for that Plan Year.  The Supplemental Contribution
shall be made in accordance with the provisions of this Section.  The
Supplemental Contribution is in lieu of any Supplemental
 
6

--------------------------------------------------------------------------------


Credits pursuant to the ESP II for the same Plan Year, since the Eligible
Officer must decline to participate in ESP II in order to participate in this
Plan for any Plan Year.
 
(b)  Amount.  The Supplemental Contribution shall be an amount calculated by the
Plan Administrator to be necessary to provide the Eligible Officer with
retirement income equal to a specified percentage (the “Replacement Income
Percentage”) of the Eligible Officer’s anticipated pre-retirement income.  The
relevant Replacement Income Percentage will be determined by the Plan
Administrator, with the advance advice and consent of the Human Resources and
Compensation Committee, and will be set forth in a letter or other written
instrument provided by the Plan Administrator to the Eligible Officer.  The
Replacement Income Percentage may be modified from time to time in the same
manner.  In determining the Replacement Income Percentage for a particular
Eligible Officer, the Plan Administrator, and the Human Resources and
Compensation Committee, will act in their discretion and will not be bound by
the Replacement Income Percentage determined for any other current or former
Eligible Officer.
 
(c)  Determination of Supplemental Contribution.  The Plan Administrator’s
calculation of the Supplemental Contribution shall be made on the basis of
advice received by an actuarial or other consultant retained by the Plan
Administrator and with the advice and consent of the Human Resources and
Compensation Committee.  In determining the amount of the Supplemental
Contributions necessary to achieve the desired Replacement Income Percentage,
anticipated retirement income from the following sources shall be
considered:  (1) amounts attributable to Company contributions to this Plan
(including earnings on such amounts); (2) amounts attributable to Company
contributions to the RSP (including earnings on such amounts); (3) benefits
provided pursuant to the PNM Resources, Inc. Employees’ Retirement Plan;
(4) benefits provided pursuant to ESP II and any supplemental employee
retirement plans or agreements (“SERPs”) entered into by the Eligible Officer
and the Company or an Affiliate; (5) benefits provided pursuant to the Social
Security Act; and (6) amounts provided pursuant to other employers’ benefit
plans.  When determining the amount of the Supplemental Contributions, the Plan
Administrator shall use actuarial assumptions (interest and mortality),
compensation assumptions, rate of return assumptions and such other assumptions
as it deems appropriate.  The Plan Administrator will review these assumptions
periodically and may change these assumptions as it deems appropriate.  The
assumptions used will have a significant impact on the amount of the
Supplemental Contributions.  Because these assumptions (and the Replacement
Income Percentage) may be altered at any time as described above, no Eligible
Officer will have a contractual or other right to any particular level or amount
of Supplemental Contributions for any Plan Year until such Supplemental
Contribution is actually declared and transmitted to the Eligible Officer’s
Account.
 
(d)  Termination During the Plan Year.  An Eligible Officer must be employed on
December 1 of the relevant Plan Year in order have any right to receive the
Supplemental Contribution called for by this Section 3.3 (Supplemental
Contributions) for that Plan Year.  (In most instances, the Eligible Officer
also must be employed on the date on which the Supplemental Contribution will
vest, as provided in paragraph (e).)  Notwithstanding the foregoing, if an
Eligible Officer Separates from Service before December 1 of any Plan Year due
to (1) Separation from Service after reaching Normal Retirement Date;
(2) Disability; or (3) death of the Eligible Officer, the Eligible Officer shall
receive a pro-rata Supplemental
 
7

--------------------------------------------------------------------------------


Contribution (considering the time elapsed between December 1 of the prior Plan
Year and the date of the Eligible Officer’s Separation from Service as compared
to 365 days) within thirty (30) days of the Eligible Officer’s Separation from
Service.  For example, if an Eligible Officer terminates employment on June 1,
2009 due to retirement, the Eligible Officer will receive 50% of the
Supplemental Contributions for the 2009 Plan Year and that amount will be
credited to the Eligible Officer’s Account by July 1, 2009.
 
(e)  Time of Payment.  Except as provided in paragraph (d) above, the Company
shall make the Supplemental Contribution to the Eligible Officer’s Account as of
the later of December 1 of the relevant Plan Year or the date on which the
Supplemental Contributions for that Plan Year will vest.  The Supplemental
Contributions for a Plan Year will vest at the times determined pursuant to
Section 4.2 (Vesting of the Supplemental Contributions).
 
(f)  Earnings.  From December 1 of the relevant Plan Year until the Supplemental
Contributions for that Plan Year vest in accordance with Section 4.2 (Vesting of
the Supplemental Contributions), such Supplemental Contributions shall be
adjusted for interest using an interest rate equal to 120% of the long-term
Applicable Federal Rate (or “AFR”) for the month of December of the relevant
Plan Year, as determined by the Internal Revenue Service pursuant to Section
1274(d) of the Code, compounded annually.
 
3.4      Discretionary Contributions.  In its sole and absolute discretion, the
Human Resources and Compensation Committee may instruct the Plan Administrator
to cause the Company to make a Discretionary Contribution to a Participant’s
Account at any time during a Plan Year in any amount that the Human Resources
and Compensation Committee deems appropriate and on such terms and conditions
(including deferred vesting provisions) as the Human Resources and Compensation
Committee deems appropriate.  If the Committee imposes deferred vesting
provisions on all or part of the Discretionary Contributions, the Contributions
will not be made until the vesting conditions have been satisfied.
 
3.5      Special Change In Control Provisions.  If a Change in Control occurs
during a Plan Year for which a Participant has elected to participate in this
Plan and the Participant is entitled to receive retention benefits under the
Officer Retention Plan or the Employee Retention Plan, such Participant also
shall be entitled to receive the following additional contributions under this
Plan:
 
(a)  Matching and Standard Contributions.  The additional Matching and Standard
Contributions shall be in an amount equal to the Matching and Standard
Contributions made on behalf of the Participant in the prior Plan Year times the
applicable multiplier set forth in the Retention Plan in which the Participant
participates.  For example, if a Change in Control occurs on July 1, 2009 and a
Participant is eligible to receive benefits under the Officer Retention Plan
during 2009 as a “Class I Officer,” such Participant shall receive Matching
Contributions and Standard Contributions equal to three times the Matching
Contributions and three times the Standard Contributions that were allocated to
the Participant’s Account for 2008.  These additional Matching Contributions and
Standard Contributions will be made on the day on which benefits are paid to the
Participant pursuant to the Officer Retention Plan or Employee Retention Plan,
as applicable.  If a Participant was not eligible to participate in the Plan or
the
 
8

--------------------------------------------------------------------------------


ESP II in the prior Plan Year, such Participant’s Matching and Standard
Contributions due pursuant to this Section 3.5(a) shall be in the amounts set
forth in paragraphs (1) and (2) below.
 
(1)  Matching Contribution.  A Participant who was not eligible to participate
in this Plan or the ESP II in the prior Plan Year shall receive a Matching
Contribution equal to the product of (i) such Participant’s annualized
Compensation for the current Plan Year, multiplied by (ii) the Participant’s
Payroll Savings percentage for the current Plan Year (not to exceed 6%),
multiplied by (iii) 75%, and then multiplied by (iv) the applicable multiplier
set forth in the Retention Plan in which the Participant participates.  This
additional Matching Contribution will be allocated to the Participant’s Account
on the day on which benefits are paid to the Participant pursuant to the Officer
Retention Plan or Employee Retention Plan, as applicable.
 
(2)  Standard Contribution.  A Participant who was not eligible to participate
in this Plan or the ESP II in the prior Plan Year also shall receive a Standard
Contribution equal to the product of (i) the RSP Employer Contribution that
would have been made on the Participant’s behalf to the RSP for the current Plan
Year, based on the Participant’s annualized Compensation, if the contribution
were not limited by the Code (including, particularly, the limitations imposed
by Sections 401(a)(17) and 415 of the Code), reduced by (ii) the RSP Employer
Contribution actually made to the RSP on behalf of the Participant, annualized,
and then multiplied by (iii) the applicable multiplier set forth in the
Retention Plan in which the Participant participates.  This additional Standard
Contribution will be allocated to the Participant’s Account on the day on which
benefits are paid to the Participant pursuant to the Officer Retention Plan or
Employee Retention Plan, as applicable.
 
(b)  Supplemental Contributions.  The additional Supplemental Contributions
shall be in an amount equal to the Supplemental Contributions made on behalf of
the Eligible Officer in the prior Plan Year times the applicable multiplier set
forth in the Officer Retention Plan.  If an Eligible Officer was not eligible
for Supplemental Contributions in the prior Plan Year, such Eligible Officer’s
Supplemental Contributions shall equal the amount of the Supplemental
Contributions determined by the Plan Administrator pursuant to Section 3.3
(Supplemental Contributions) for the Plan Year in which the Change in Control
occurs times the applicable multiplier set forth in the Retention Plan in which
the Eligible Officer participates.  For example, if a Change in Control occurs
on July 1, 2010 and the Eligible Officer is eligible for benefits under the
Officer Retention Plan during 2010 as a “Class I Officer,” such Eligible Officer
shall receive a Supplemental Contribution that is equal to three times the
Supplemental Contributions that were allocated to the Participant’s Account as
of December 1, 2009.  These additional Supplemental Contributions will be made
as of the day on which benefits are paid to the Eligible Officer pursuant to the
Officer Retention Plan or Employee Retention Plan, as applicable.
 
(c)  Coordination with ESP II.  If the Eligible Officer was participating in ESP
II, rather than this Plan, during the prior Plan Year referred to in paragraph
(a) or (b), the Matching, Standard and Supplemental Contributions due pursuant
to paragraph (a) or (b) shall be determined with reference to the applicable
credit under the ESP II rather than the contribution made pursuant to this
Plan.  The additional contribution due pursuant to this Section is in lieu of
any similar credits pursuant to the ESP II, since the eligible employee must
decline to participate
 
9

--------------------------------------------------------------------------------


in ESP II in order to participate in this Plan for any Plan Year.  In
determining whether an eligible employee is entitled to receive contributions
pursuant to this Section rather than credits pursuant to ESP II, the determining
factor is whether the eligible employee is a Participant in this Plan rather
than ESP II for the Plan Year in which the Change of Control occurs.  As a
result, if the Change in Control occurs during a Plan Year in which the eligible
employee is a Participant in this Plan, the contributions called for by this
Section will be made to the Participant’s Account in this Plan even if the
Participant has elected to participate in ESP II for the Plan Year in which the
Separation from Service occurs.
 
3.6      Taxes.  All contributions will be subject to all applicable tax and
withholding requirements.  In addition, all of the contributions described above
are expressed on a before tax basis.  The actual amounts contributed will be net
of applicable withholding.  For example, assume that the Matching Contribution
due to a Participant is $1,000 and that pursuant to the Participant’s elections
and applicable withholding requirements the Company is required to withhold
20%.  The amount actually contributed to the Participant’s Account will be
$800.  The remaining $200 will be withheld and remitted as required by
applicable law.
 
3.7      Benefits Not Contingent.  The Payroll Savings directed by and the
contributions made on behalf of any Participant under this Plan are not
increased or decreased to the extent a Participant makes or does not make
deferrals under the RSP.
 
3.8      Allocation Among Affiliates.  Each Adopting Affiliate shall bear the
costs and expenses of providing benefits accrued by its employee-Participants
during periods while they are employed by that Adopting Affiliate.  Such costs
and expenses shall be allocated among the Adopting Affiliates in accordance with
(a) agreements entered into between the Company and any Adopting Affiliate, or
(b) in the absence of such an agreement, procedures adopted by the Company.
 
ARTICLE IV
VESTING
 
4.1      Vesting in Payroll Savings, Matching Contributions, Standard
Contributions and Discretionary Contributions.  Each Participant shall at all
times be fully vested in his or her Payroll Savings and in any Matching
Contributions or Standard Contributions to which he or she is
entitled.  Consistent with Section 3.4 (Discretionary Contributions), the Human
Resources and Compensation Committee, in the exercise of its discretion, may
impose vesting conditions on all or part of the Discretionary Contributions
awarded to a Participant.  
 
4.2      Vesting of the Supplemental Contributions.  The Supplemental
Contributions for any Plan Year shall vest on a two-year cliff vesting
schedule.  For example, if an Eligible Officer elects to participate in this
Plan for the 2009 Plan Year, the Supplemental Contribution due for the 2009 Plan
Year shall vest on December 1, 2011.
 
Notwithstanding the foregoing, each Eligible Officer shall be fully vested in
the Supplemental Contribution due for a Plan Year on and after the first to
occur of the following events:
 
(a)    The Eligible Officer’s attaining age 55 with two Years of Service;
 
 
10

--------------------------------------------------------------------------------


(b)    The Eligible Officer’s Normal Retirement Date;
 
(c)    The Eligible Officer’s Disability;
 
(d)    The date of death of the Eligible Officer;
 
(e)    The termination (other than for “Cause”) or “Constructive Termination” of
the Eligible Officer’s employment by the Company following a Change in
Control.  For this purpose, the terms “Constructive Termination” and “Cause”
shall have the meanings ascribed to them under the Officer Retention Plan; or
 
(f)    Any earlier date determined by the Human Resources and Compensation
Committee in its sole and absolute discretion.
 
If an Eligible Officer Separates from Service before becoming vested in his
Supplemental Contributions, the Eligible Officer’s Supplemental Contributions
under this Plan will be forfeited.
 
4.3      Vesting in the Account.  Each Participant is the absolute owner of his
or her Account.  As a result, no contributions will be made to a Participant’s
Account until those contributions are vested in accordance with this Article.  
 
ARTICLE V
THE ACCOUNT
 
5.1      Selection of Financial Institution.  The Account shall be established
with a financial institution selected by the Plan Administrator.  The Plan
Administrator may change the financial institution, from time to time, in the
exercise of its discretion.  The change may apply to future contributions only
or it may also entail the transfer of amounts from one financial institution to
another.  
 
5.2      Ownership of the Account.  The Account will be opened in the name of
the Participant and shall be owned by the Participant.  The Company shall not
have any interest in the Account.  
 
5.3      Cooperation.  The Benefits Department will facilitate the opening of
the Account, but each Participant, as a condition of participation, must
cooperate fully with the Benefits Department by signing any necessary forms and
taking any other action requested by the Benefits Department.  
 
5.4      Type of Account.  The Benefits Department will determine the type of
account (e.g., a money market fund, a brokerage account, etc.) to be opened with
the financial institution.  All Payroll Savings and Contributions then will be
deposited into that account, which is the “Account” for purposes of this
Plan.  The Participant may transfer amounts from the Account to any other type
of account or investment product available through the financial institution, or
may withdraw money from the Account, at any time after the deposit is made.  
 
11

--------------------------------------------------------------------------------


5.5      Investment Responsibility.  The Participant shall have the sole power
and responsibility to invest the amounts deposited into the Account, either by
transferring the amounts to another investment product offered by the financial
institution or by withdrawing money from the Account for investment with
others.  Neither the Company, any Adopting Affiliate, the Plan Administrator,
the Benefits Department nor any officer, employee, or agent of the Company or
any Affiliate shall be responsible for the investment of the amounts deposited
into the Account.  
 
ARTICLE VI
WITHDRAWALS
 
6.1      Right to Withdraw Amounts from the Account.  As noted above, each
Participant is the sole owner of his or her Account.  Accordingly, the
Participant may withdraw amounts from the Account for any or no reason and at
any time.  
 
6.2      Beneficiary Designation.  If a Participant should die before receiving
a full distribution of his or her Account, distribution shall be made to the
beneficiary designated by the Participant in accordance with such procedures as
may be established by the financial institution.  The Participant need not file
a separate Beneficiary Designation pursuant to this Plan.  
 
ARTICLE VII
ADMINISTRATION OF THE PLAN
 
7.1      General Powers and Duties.
 
(a)  General.  The Plan Administrator shall perform the duties and exercise the
powers and discretion given to it in this Plan document and its decisions and
actions shall be final and conclusive as to all persons affected thereby.  The
Company and the Adopting Affiliates shall furnish the Plan Administrator with
all data and information that the Plan Administrator may reasonably require in
order to perform its functions.  The Plan Administrator may rely without
question upon any such data or information.
 
(b)  Disputes.  Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and its decision shall
be final.  Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of this Plan, the decision of the Plan
Administrator shall be final.
 
(c)  Agents.  The Plan Administrator may engage agents, including actuaries, to
assist it and may engage legal counsel who may be counsel for the Company.  The
Plan Administrator shall not be responsible for any action taken or omitted to
be taken on the advice of such counsel, including written opinions or
certificates of any agent, counsel or actuary.
 
(d)  Insurance.  At the Plan Administrator’s request, the Company shall purchase
liability insurance to cover the Plan Administrator in its activities as the
Plan Administrator.
 
(e)  Allocations.  The Plan Administrator is given specific authority to
allocate responsibilities to the Benefits Department and to revoke such
allocations.  When the Plan
 
12

--------------------------------------------------------------------------------


Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
 
(f)  Records.  The Benefits Department shall supervise the establishment and
maintenance of records by the Company and each Adopting Affiliate containing all
relevant data pertaining to any person affected hereby and his or her rights
under this Plan.  In addition, the Plan Administrator may, in its discretion,
establish a system for complete or partial electronic administration of the Plan
and may replace any written documents described in this Plan with electronic
counterparts as it deems appropriate.
 
(g)  Interpretations.  The Plan Administrator, in its sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
 
The foregoing list of powers and duties is not intended to be exhaustive, and
the Plan Administrator shall, in addition, exercise such other powers and
perform such other duties as it may deem advisable in the administration of the
Plan, unless such powers or duties are assigned to another pursuant to the
provisions of the Plan.
 
7.2      Claims.  Claims for benefits will be processed in accordance with such
procedures as may be established from time to time by the Plan Administrator,
which procedures shall be substantially similar to those used in connection with
the ESP II.  In the absence of established procedures, claims shall be processed
using the ESP II procedures as fully as if those procedures were set forth in
this document.
 
ARTICLE VIII
AMENDMENT
 
8.1      Amendment.  The Company reserves the right to amend the Plan when, in
the sole discretion of the Company, such amendment is advisable.  Any such
amendment shall be made pursuant to a resolution of the Board (or its delegate)
and shall be effective as of the date of such resolution.  
 
8.2      Effect of Amendment.  Any amendment of this Plan shall apply
prospectively only and shall not directly or indirectly reduce the amounts due
to any Participant as of the effective date of such amendment.
 
8.3      Termination.  It is the expectation of the Company that this Plan will
be continued indefinitely.  However, continuance of the Plan is not assumed as a
contractual obligation of the Company and the right is reserved at any time to
terminate this Plan.  
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1      No Guaranty of Benefits.  Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.
 
13

--------------------------------------------------------------------------------


9.2      No Enlargement of Employee Rights.  Establishment of the Plan shall not
be construed to give any Participant the right to be retained in the service of
the Company.
 
9.3      Incapacity of Participant.  If the Benefits Department is served with a
court order holding that a Participant is incapable of personally receiving and
giving a valid receipt for such a contribution, the Benefits Department shall
postpone payment until such time as a claim therefore shall have been made by a
duly appointed guardian or other legal representative of such person.  The
Benefits Department is under no obligation to inquire or investigate as to the
competency of any Participant.  Any payment to an appointed guardian or other
legal representative under this Section shall be a payment for the account of
the incapacitated person and a complete discharge of any liability of the
Company and the Plan therefore.
 
9.4      Successors.  This Plan shall be binding upon the successors and assigns
of the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
 
9.5      Limitations on Liability.  Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Benefits Department,
the Benefits Governance Committee, or the Human Resources and Compensation
Committee, nor any individual acting as the Plan Administrator’s, the Benefits
Department’s, the Benefits Governance Committee’s, the Human Resources and
Compensation Committee’s, the Company’s, or any Adopting Affiliate’s employee,
agent, or representative shall be liable to any Participant, former Participant
or other person for any claim, loss, liability or expense incurred in connection
with the Plan.
 
9.6     Conflicts.  If any person holds a position under this Plan through which
he or she is charged with making a decision about his or her own (or any
immediate family member’s) Plan participation, then such person shall be recused
and the decision shall be made by the Plan Administrator.  If a decision is
required regarding the senior human resources officer’s Plan participation, such
decision shall be made by the Company’s Chief Executive Officer.
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of the 17th day of  December, 2008.
 
PNM RESOURCES, INC.
 
By:      /s/ Alice
A. Cobb                                                                
Alice A. Cobb
Senior Vice President and Chief Administrative Officer

 
 
14

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

ARTICLE I
DEFINITIONS
 
1.1
General 
1

 
1.2
Construction 
4

 
ARTICLE II
ELIGIBILITY AND PARTICIPATION; ADOPTION BY AFFILIATES
 
2.1
Eligible Employees 
5

 
2.2
Election to Participate 
5

 
2.3
Discontinuance of Participation 
5

 
2.4
Adoption by Affiliates 
5

 
ARTICLE III
PAYROLL SAVINGS AND COMPANY CONTRIBUTIONS
 
3.1
Payroll Savings 
5

 
3.2
Matching and Standard Contributions 
6

 
3.3
Supplemental Contributions 
6

 
3.4
Discretionary Contributions 
8

 
3.5
Special Change In Control Provisions 
8

 
3.6
Taxes 
10

 
3.7
Benefits Not Contingent 
10

 
3.8
Allocation Among Affiliates 
10

 
ARTICLE IV
VESTING
 
4.1
Vesting in Payroll Savings, Matching Contributions, Standard Contributions and
Discretionary Contributions 
10

 
4.2
Vesting of the Supplemental Contributions 
10

 
4.3
Vesting in the Account 
11

 
ARTICLE V
THE ACCOUNT
 
5.1
Selection of Financial Institution 
11

 
5.2
Ownership of the Account 
11

 
5.3
Cooperation 
11

 
5.4
Type of Account 
11

 
5.5
Investment Responsibility 
12

 
i

--------------------------------------------------------------------------------


ARTICLE VI
WITHDRAWALS
 
6.1
Right to Withdraw Amounts from the Account 
12

 
6.2
Beneficiary Designation 
12

 
ARTICLE VII
ADMINISTRATION OF THE PLAN
 
7.1
General Powers and Duties 
12

 
7.2
Claims 
13

 
ARTICLE VIII
AMENDMENT
 
8.1
Amendment 
13

 
8.2
Effect of Amendment 
13

 
8.3
Termination 
13

 
ARTICLE IX
GENERAL PROVISIONS
 
9.1
No Guaranty of Benefits 
13

 
9.2
No Enlargement of Employee Rights 
14

 
9.3
Incapacity of Participant 
14

 
9.4
Successors 
14

 
9.5
Limitations on Liability 
14

 
9.6
Conflicts 
14

 





                                                            
 
ii

--------------------------------------------------------------------------------

 
